Citation Nr: 1022209	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had a period of active duty for training from 
March 1975 to August 1975, and additional service with the 
Air Force and Army Reserves from August 1975 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claim was previously before the 
Board in January 2008.

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Lincoln, Nebraska 
RO, which has certified the case for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board, in a January 2008 decision, remanded the claim at 
issue, for among other things, a VA examination if found 
necessary.  The record shows that the RO never scheduled the 
Veteran for such an examination.  Nevertheless, after 
reviewing the record, the Board finds that a VA examination 
is warranted in order to properly adjudicate the Veteran's 
claim.

In this regard, the record demonstrates that since 1991, the 
Veteran has been treated for a psychiatric disability that 
has been variously diagnosed as bipolar disorder, mixed 
bipolar disorder, cognitive disorder, dysthymic disorder, and 
generalized anxiety disorder.  The record also reflects that 
during periods of inactive duty for training, she complained 
of experiencing psychiatric symptomatology.  Specifically, an 
August 13, 1976 service treatment record shows that the 
Veteran complained of experiencing nervousness and 
restlessness and felt like she had to keep going all of the 
time.  Additionally, an April 8, 1991 Reserve Order shows 
that the Veteran was honorably discharged from the Air Force 
Reserves effective April 15, 1991 due to a medical 
disqualification (i.e. manic-depressive disorder).  Evidence 
used to make such determination includes a Report of Medical 
Examination from a February 2, 1991 Unit Training Assembly, 
in which the unit commander, after an interview with the 
Veteran, diagnosed her with a permanent disabling psycho-
neuroses (manic depressive disorder) that would recur and 
require access to medication and treatment.  Such evidence 
also includes February 1991 statements from Dr. D. H. D., who 
indicated that he was treating the Veteran (including with 
the use of Lithium) for manic depressive illness.  The 
evidence also includes a February 1991 statement from Dr. D. 
A. D, Jr., who indicated that the Veteran had been under his 
care since October 4, 1990 for major depressive episode and 
that her medications included Prozac, Midrin, and Ativan.  

Therefore, although the record shows both in-service and 
current pyschiatric symptomatology, there is no evidence that 
the RO scheduled the Veteran for a 
VA examination to determine the nature and etiology of her 
psychiatric disability, the Board finds that compliance with 
the January 2008 remand has not been accomplished.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.
Accordingly, the case is REMANDED for the following action:
	
1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her psychiatric disability 
since her discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all, not already of 
record.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of all current 
psychiatric disability.  

The examiner should identify all 
psychiatric disabilities found to be 
present.  

The examiner should then be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's current psychiatric disability 
is etiologically related to her service 
in the military, to include the 
documented in-service psychiatric 
symptomatology, including in August 1976 
and February 1991.  In rendering an 
opinion, the examiner must consider the 
dates of the Veteran's active duty 
service, as well as periods of active 
duty for training Reserve service, as 
delineated in the service personnel 
records, in conjunction with review of 
the clinical evidence of record.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

3.  Following completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


